MEMORANDUM **
W. Reginald Rose, Jr., and Laura J. Rose appeal pro se from the district court’s order dismissing their civil rights complaint for failing to comply with Rule 8 of the Federal Rules of Civil Procedure. We dismiss the appeal for lack of jurisdiction.
*479The district court dismissed the Roses’ complaint without prejudice and granted leave to amend. Rather than filing an amended complaint or obtaining a final order of dismissal from the district court, the Roses filed a notice of appeal. We therefore lack jurisdiction. See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136-37 (9th Cir.1997) (en banc) (holding that a district court’s dismissal that expressly grants leave to amend is not final, and that a final judgment must be obtained before such a case becomes appealable).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.